                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                      NO. 5:20-CR-189-BOl



   UNITED STATES OF AMERICA

       V.                                                        ORDER TO SEAL

   DAQUARIUS THOMPSON




       On motion of the Defendant, Daquarius Thompson, and for good cause shown, it is

hereby ORDERED that DE 29 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This   ~ j,   day of January, 2021.




                                      TERRENCE W. BOYLE
                                      United States District Judge




       Case 5:20-cr-00189-BO Document 31 Filed 01/27/21 Page 1 of 1
